Citation Nr: 0522159	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from December 
1941 to July 1942 and from April 1945 to March 1946.  The 
veteran was a prisoner of war from April 10, 1942 to July 16, 
1942.  The veteran died in November 1986.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was most 
recently before the Board in March 2004, at which time the 
issue was noted to be whether new and material evidence had 
been submitted to reopen the claim.  The Board notes that, 
subsequent to the remand of the Board in March 2004, VA 
issued an interim final rule to effectuate a statutory 
amendment which eliminated the 30-day requirement for certain 
disorders, and to add certain additional diseases which the 
Secretary has determined warrant a presumption of service 
connection for former POWs.  See 69 Fed. Reg. 60,083 (Oct. 7, 
2004).  As such, this rule creates new possibilities of 
entitlement for benefits which were not encompassed in the 
previous denial of the claim.  Accordingly, the claim has 
been restyled as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, subsequent to the prior remand of the 
Board in March 2004 and during the course of this appeal, VA 
has issued an interim final rule to effectuate a statutory 
amendment which eliminated the 30-day requirement for certain 
disorders, and to add certain additional diseases which the 
Secretary has determined warrant a presumption of service 
connection for former POWs.  See 69 Fed. Reg. 60,083 (Oct. 7, 
2004).  As a result, 38 C.F.R. §§ 3.309(c), as published in 
the Federal Register, now reads as follows:

(c) Diseases specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

The Board notes that the RO has not had an opportunity to 
consider the aforementioned revised 38 C.F.R. §§ 3.309(c).  
As this regulation is pertinent to the appellant's claim (in 
that the veteran's death certificate shows that one of the 
primary causes of death was acute myocardial infarction), the 
Board finds that the RO should reconsider the appellant's 
claim prior to adjudication by the Board.  The RO should take 
reasonable efforts (especially in light of the fact that the 
appellant is unrepresented in this appeal) to obtain any 
evidence, including any terminal care records, if available, 
that might reflect any treatment for heart disease during the 
veteran's lifetime.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should make reasonable efforts 
to obtain medical evidence to determine 
whether the veteran was treated for heart 
disease during his lifetime.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the appellant should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




